 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDKenston Trucking Company,Inc. Kenston Warehous-ing Corp.,and Rhein Express, Inc. and George Hilland Local 808,International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica.Cases 29-CA-3184 and 29-CA-2888March30, 1976SUPPLEMENTAL DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND PENELLOOn October 3, 1975, Administrative Law JudgeHerbert Silberman issued the attached SupplementalDecision in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief, andRespondent filed a brief in answer to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, con-clusions, and recommendation of the AdministrativeLaw Judge, to the extent consistent herewith.The General Counsel excepts to the Administra-tive Law Judge's finding that the backpay period forThomas Walker terminated in June 1973. We findmerit to this exception.According to the General Counsel, Walker's back-pay period ran between May 12, 1972, and February21, 1975. No backpay, however, is claimed for thefourth quarter of 1972 and for all of 1973 becauseduring this periodWalker's quarterly earnings ex-ceeded what his earnings would have been had hecontinued in Respondent's employ.Respondents IarguedatthehearingthatRespondent's president, Luhrs, made Walker a validoffer of reinstatement sometime during June 1973 2and for that reason, Walker's backpay period shouldhave terminated as of that date.At the hearing, Walker and Luhrs gave conflictingaccounts of the conversation during which, Respon-dent contends, the alleged unconditional offer was1The decision regarding the unfair labor practice involving Walker isreported at 205 NLRB1050 (1973).The Respondent in that case is KenstonTrucking Company. Inc. On March 11.1975. a stipulation was entered intoby Kenston Trucking Company,Inc..Kenston WarehousingCorp.. andRhein Express,Inc.,which provides that for the purpose of the instantproceeding Rhein Express, Inc.. and Kenston WarehousingCorp., "consti-tute an integrated enterprise and are the successors in interest to KenstonTruckingCompany,Inc.. the Respondent in these proceedings."2The Administrative Law Judge found this conversationoccurred oneither June10 or 17, 1973.made. At the time this conversation occurred, Walk-er was employed by Anchor Motor Freight. The Ad-ministrative Law Judge credited Luhrs' testimonyand concluded that an unconditional offer of rein-statement had been made to Walker during this con-versation.We do not agree that Luhrs' testimonysupports this conclusion.The record indicates that the alleged unconditionaloffer was phrased as a question. When asked whatthe language of the alleged offer had been, Luhrsanswered, ". . . I did ask, you know; if he was satis-fiedwhere he was or if he wanted to come back towork, so forth." This testimony indicates that Luhrswas asking Walker what his job preferences were,and, as such, appears to be directed at determiningWalker's interest in or availability for a job with Re-spondent. For this reason, we do not find Luhrs'question could have been interpreted as a categoricalinvitation to return to work.' Since a dischargee isnot required to make a choice of employment beforereceiving an unconditional offer of reinstatement,4Walker had no obligation to make a decision aboutreturning to work during his conversation withLuhrs.We, therefore, find Respondent's backpayobligation toWalker was not terminated in June1973.SinceRespondent did not contend thatWalker's backpay period should have terminated forany other reason before February 21, 1975, we fur-ther find that the backpay period did not terminateuntil this latter date.Accordingly, as the backpay specification indi-catesthatRespondent'sbackpay obligation is$12,544, plus interest at the rate of 6 percent per an-num, we shall order that Respondent reimburseWalker for that amount.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondents,Kenston Trucking Company, Inc., Kenston Ware-housing Corp., and Rhein Express, Inc., Brooklyn,New York, their officers, agents, successors, and as-signs, shall:1.Pay to the discriminatee, Thomas Walker, as3 SeeLeeding Sales Co.. Inc.,155 NLRB 755. 756 (1965). We do not findthatWalker's inquiry about what Luhrs would pay him meant that WalkerinterpretedLuhrs' question as an offer of reinstatement to his former job.For this reason, and because of the way the question was phrased. this caseis distinguishable fromMoro Motors, Ltd.,216 NLRB 192 (1975). There, theBoardfound that the employer's remark amounted to an unconditionaloffer of reinstatement for the specific job formally held by the discrimina-tee, even though phrased as a question. The Board decided the employer'squestionwas specific enough to have been construed as an offer of rein-statement and found that the discriminatee had actually interpreted thequestion assuch.Member Fanning adheres to hisMorodissent.Leeding Sales Co.. supra.223 NLRB No. 68 KENSTON TRUCKING COMPANY503net backpay the amount of $12,544.2. In addition to the above amount, pay interest atthe rate of 6 percent per annum computed on thebasis of each quarterly amount of net backpay due,less any tax withholding required by law.MEMBER JENKINS,dissenting in part:Idisagree with the finding of my colleagues thatRespondent did not make a valid offer of reinstate-ment to Walker in June 1973. As between the con-flicting accounts of the meeting between Walker andRespondent's president, Luhrs, the AdministrativeLaw Judge credited Luhrs' testimony. The recorddiscloses no basis for reversing that credibility reso-lution.Luhrs' testimony showed that Luhrs askedWalker "if he was willing to come back to work forme," that Walker asked what the rate of pay wouldbe, that Luhrs answered "it would be at the rate ofpay that he was making when he left," and thatWalker then laughed and showed Luhrs his previousweek's pay stub indicating he was getting much morethan Respondent had paid, and that, after some dis-cussion, Luhrs told Walker he would be foolish toleave a job that paid so well.While the language is not as precise as lawyersmight employ, it seems plain to me that these factsconstitute a proper offer to reinstate Walker, whichterminated Respondent's backpay liability. The factthat questions instead of declarative sentences wereused hardly precludes the making of an offer, anymore than threats lose their character becausecouched as questions.SUPPLEMENTAL DECISIONsettlement. An issue remains as to the amount of backpaydue to Thomas Walker. Upon consideration of the plead-ings, the arguments made on the record in the case, thebrief filed by General Counsel, the entire record in thiscase, and from my observation of the witnesses, I find asfollows:Amount in DisputeAccording to the specification, the backpay period com-menced during the week ending May 12, 1972, and termi-nated on February 21, 1975, when Thomas Walker sus-tained a back injury and no longer was capable ofperforming the type of work he had performed when inRespondents' employ.The parties agree that in accordance with the backpayspecification there is owed to Thomas Walker the sums of$481, $85, and $1,532 for the period beginning with theweek ending May 12, 1972, and ending at the end of thethird quarter in the year 1972. Thus, the parties are inagreement that a total of $2,098, plus interest, is due toThomas Walker for that period of time.No backpay is claimed to be due to Thomas Walker forthe fourth quarter of 1972 and for the entire year of 1973because during that period Walker's actual quarterly earn-ings exceeded the amounts he would have earned had hebeen employed by Respondents.In dispute is whether Walker is entitled to receive back-pay from the Respondents for each of the quarters in 1974and for the first quarter in 1975 through February 21, 1975.The amounts set forth in the backpay specification asbeing due to Thomas Walker for those five quarters are notin dispute. Respondents claim, however, that in June 1973Thomas Walker was offered unconditional reinstatementto his former job and refused to accept such reinstatement,and for that reason Walker is not entitled to backpaythereafter.HERBERT SILBERMAN,Administrative Law Judge: Thisproceeding to determine the amounts of backpay due toseven employees under the terms of the Decision and Or-der of the National LaborRelationsBoard, reported at 205NLRB 1050 (1973),' was initiated by service on the partiesof a backpay specification, dated June 11, 1975, preparedby theRegionalDirector for Region 29.2Pursuant to notice, a hearing was held in Brooklyn, NewYork, on August 4, 1975. At the hearing the parties enteredinto an agreementproviding for the settlement of theamounts of backpay due to Richard Parker, John Barr,Frank Stewart, Salvatore DiChristiani, Joseph Barrier, andGeorge Hill. I have been advised by the Compliance Offi-cer for Region 29 that Respondents have made all the pay-ments required to be made pursuant to the terms of the1The Respondent in the cited case is KenstonTrucking Company, Inc.On March 11, 1975, a stipulationwas enteredinto byKenstonTruckingCompany,Inc.,KenstonWarehousingCorp., andRhein Express, Inc.,whichprovides that for the purpose of the instantproceeding Rhein Ex-press. Inc., and Kenston WarehousingCorp. "constitute an integrated en-terprise andare the successors in interesttoKenston Trucking Company,Inc., the Respondent in these proceedings."2The specification was amended duringthe backpayhearing.The EvidenceWhen Thomas Walker was discharged by Respondents,he was employed as a truckdriver at a gross weekly salary,before all deductions, of $185. In September 1972, Walkerobtained a permanent position with Anchor Motor Freightas a truckdriver. Walker was discharged by Anchor MotorFreight approximately 16 months later, in January 1974,because he had been involved in a vehicular accident.While Walker worked for Anchor Motor Freight he earnedapproximately $300 per week net, after all deductions, orabout twice the amount he earned when he had been em-ployed by Respondents.Walker met with Respondents' president, John Luhrs, atthe latter's request, on a Sunday, either June 10 or 17, 1973,at Respondents' premises. (The Decision of AdministrativeLaw Judge Bernard J. Seff in the instant case issued onApril 27, 1973. Exceptions to the Decision were filed byRespondents, and the Board's Decision issued on August27, 1973.) During this meeting Luhrs offered to reinstateWalker to his former position. The only question is wheth-er, as testified to by Luhrs, the offer was unconditional or,as testified to by Walker, the offer was conditioned upon 504DECISIONSOF NATIONALLABOR RELATIONS BOARDWalkersettlinghis backpayclaim againstRespondents forthe sum of $1,000. Walker testified that previous to themeeting he had beenadvised bya representative of theBoard that Respondents owed him more than a $1,000 asbackpay.In substance,Walker testified that after an exchange ofpleasantriesLuhrs pointed to a pile of $100 bills laying onhis desk and said to him that he could take up to $1,000.Luhrs further said that for the $1,000 Walker would haveto "forget everything that happened . . . concerning thishere trouble,to sign the papers saying you are willing toforget it" and he would be given his job back. Walker re-plied that although $1,000 looked good, he was not moneyhungry because during the previous week, when he hadworked only 4 days, he had made more than $700. Walkershowed Luhrs his pay stub. Walker then said that $1,000didn't excite him and Respondents owed him more thanthat amount. According to Walker, Luhrs responded,"[T]alking to you is no good, we can't reach no decision,you are just wasting my time." Walker replied that Luhrsalso was wasting his (Walker's) time and left.John Luhrs testified that in their conversation he askedWalker if Walker were willing to return to work.3 Walkerasked at what rate of pay and Luhrs replied it would be atthe same rateof pay he hadbeen earning when he lastworked for the Company. Walker laughed at the offer andshowed Luhrs his paycheck for the previous week. Accord-ing toLuhrs,he made an unequivocal offer of reinstate-ment toWalker and Walker clearly turned down the offer.Before Walker left, Luhrs asked whether they could discussa settlement with respect to the backpay so as to concludethe NLRB proceedings.Walker asked Luhrs what his offerwas and Luhrs suggested the figure of $1,000.Walker re-plied that$1,000 was not enough,that he had worked allhis life and did not have anything to show for it, that thiswas the first opportunity he had to make a bundle, andthat he was going to ride it until the end to get his bundle.Luhrs denied that he had any cash lying on his desk. Luhrsfurther testified that before he spoke with Walker he hadconsulted counsel and counsel had advised him with re-spect to the Company's obligations in the matter and thatan offer of reinstatement had to be unconditional. LuhrsIdisagree with General Counsel's contention that Luhrs did not offerreinstatementtoWalker but merely was inquiring what Walker would doshould such an offer be made.was not cross-examined by General Counsel or by theUnion's representative.Both Walker and Luhrs testified at the instant hearingabout a conversation that had taken place 2 years earlier.Further, both Walker and Luhrs understood at the timethey testified that critical to the decision in this case iswhether the admitted offer of reinstatement was made withor without any condition attached. It is not surprising, inthe circumstances, that the recollections of the parties con-cerning their conversation favor their respective positions.Luhrs testified only briefly. No attempt was made to im-peach his testimony by cross-examination. Luhrs' testimo-ny was short, straightforward, and unimpeached. It ap-pears from his testimony that after Administrative LawJudge Seff issued his Decision Luhrs sought to settle Re-spondents' obligations insofar as they involvedWalker.Luhrs was advised that in order to do so he had to make anunconditional offer of reinstatement to Walker. When helearned that Walker was earning about twice as much withAnchor Motor Freight as he had been earning when em-ployed by Respondents, the logic of the situation wouldhave impelled Luhrs to offer to unconditionally reinstateWalker because Luhrs could anticipate that such offerwould be rejected.Walker was examined at the hearingmore extensively than was Luhrs. Although Walker did notimpress me as being an untruthful witness, I obtained theimpression that Walker is not unsophisticated and, as to beexpected,isanxiousto prevail in this proceeding. He un-derstood no less than Luhrs what he had to testify to inorder to prevail. I must make my decision as to where thetruth lies based upon the impression the witnesses madeupon me, the relevant proceedings in the matter, includingthe Decision and Order of the Board (205 NLRB 1050) andthe inherent probabilities of the situation. It is my opinion,and I find, that in June 1973 Respondents made to Walkeran unconditional offer of reinstatement to his former posi-tion,which Walker rejected, and therefore Respondents'backpay obligations to Walker terminated as of that date.ConclusionsI find that the backpay period in this proceeding termi-nated in June 1973. Accordingly, I find that there is due toThomas Walker as backpay the sum of $2,098, togetherwith interest thereon. I direct that the Respondents makepayment of such sum to Thomas Walker.